internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 1-plr-101049-00 date date re legend v w x z agent we respond to your letter dated date requesting that we supplement our letter_ruling dated date plr-103429-99 the prior ruling regarding certain federal_income_tax consequences of a series of transactions which included distributions of stock in controlled by distributing to sub by subsidiary to subsidiary by subsidiary to common parent and by common parent to its shareholders the prior ruling held inter alia that the distributions qualified as tax-free distributions under sec_355 of the internal_revenue_code capitalized terms retain the meanings assigned to them in the prior ruling the taxpayer completed the transactions as proposed in the prior ruling because of the transactions described in the prior ruling controlled became the common parent of four wholly owned subsidiaries subsidiary subsidiary subsidiary and subsidiary the taxpayer now wishes to undertake in the order listed the following proposed transactions which were not described in the request for the prior ruling controlled will cause subsidiary to merge into a single member limited_liability_company all the interests of which will be owned by subsidiary subsidiary subsidiary and subsidiary will declare approximately dollar_figurev in total dividends which they will distribute to controlled in the form of interest- bearing securities the securities will be for a term of w years have a market rate of interest and require payment of interest plus repayment of x percent of plr-101049-00 the principal each year with a balloon payment of principal at the end of the term in conjunction with the transactions proposed in the prior ruling controlled obtained a dollar_figurez unsecured credit facility with a syndicate of lenders led by agent as the administrative agent and a short-term bridge loan for other corporate purposes controlled also sold approximately dollar_figurez of senior unsecured notes through a private_placement with agent the proceeds of which were used to pay down the bridge loan and a portion of the credit facility controlled plans to enter a co-borrowing arrangement with subsidiary and subsidiary with respect to the credit facility and notes whereby controlled subsidiary and subsidiary will be jointly and severally liable for the debt with respect to the proposed transactions the taxpayer has attested that all of the representations made in the prior ruling remain true and correct based solely on the information submitted and the taxpayer’s reaffirmation of the representations contained in the prior ruling we hold that the consummation of the three proposed transactions described above will not have an adverse effect on the rulings contained in the prior ruling and such rulings will remain in full force and effect we express no opinion concerning the federal_income_tax treatment of the proposed transactions themselves under any provisions of the code or regulations or about the tax treatment of any conditions existing at the time of or effects resulting from the proposed transactions this supplemental ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction in the prior ruling should attach a copy of this supplemental ruling to the taxpayer's federal_income_tax return for the taxable_year in which the transaction was consummated in accordance with a power_of_attorney on file in this office we are sending a copy of this letter to the taxpayer sincerely assistant chief_counsel corporate by mark s jennings acting chief branch
